Per Curiam.

We are unable to account as less than substantial the evidence and the inferences therefrom legitimately drawn by the board, upon which was predicated its determination that claimant was not totally unemployed. (Labor Law, §§ 522, 591.) The issues of his effective resignation as an officer and his supposed divorcement from the business were factual, and dependent, wholly or in part, upon the appraisal of his credibility by the board, whose evaluation we may not disturb. While the determination is sustainable on this ground alone, it was also open to the board to find that total unemployment did not exist within the meaning of the statute as construed in other cases involving the exercise of directional or policy-making control by unsalaried officers or other agents whose substantial financial interests were thereby protected and advanced. (See, e.g., Matter of Levy [Catherwood], 21 A D 2d 750 [record on appeal]; Matter of Lieberman [Catherwood], 20 A D 2d 835; Matter of Leshner [Corsi], 268 App. Div. 582.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.